Citation Nr: 0215459
Decision Date: 08/27/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  93-19 442	)	DATE AUG 27, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial (compensable) evaluation for bilateral hearing loss prior to May 11, 1999.  

2.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


 INTRODUCTION

The veteran served on active duty from June 1969 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1993 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans affairs (VA).  

Service connection was established for bilateral defective hearing in a February 1993 rating decision.  The veteran was assigned a noncompensable rating.  The veteran expressed disagreement with the initial rating in July 1993.  A statement of the case was issued in May 1999, and the veteran submitted a timely substantive appeal to that issue later that month.  

In December 1999, the Board remanded the issue to the RO for the purpose of obtaining a VA audiometric examination.  This case returns to the Board following completion of development made pursuant to its December 1999 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed decision has been obtained by the originating agency.  

2.  The veterans bilateral hearing loss is characterized by the following at the October 1992 VA examination:  1.)  pure tone thresholds of 10, 15, 25 and 55 decibels in the right ear at 1000, 2000, 3000 and 4000 hertz; 2.)  pure tone thresholds of 10, 15, 60 and 55 decibels at 1000, 2000, 3000 and 4000 hertz in the left ear; 3.)  average pure tone thresholds of 26.25 decibels in the right ear and 35 decibels in the left ear; 4.)  and speech recognition scores of 92 in the right ear and 80 in the left ear.  

3.  The veterans bilateral hearing loss is characterized by the following at the February 2000 VA examination:  1.)  pure tone thresholds of 60, 60, 65 and 65 decibels in the right ear at 1000, 2000, 3000 and 4000 hertz; 2.)  pure tone thresholds of 60, 65, 70 and 70 decibels at the same tested frequencies in the left ear; 3.)  average pure tone thresholds of 63 decibels in the right ear and 66.25 decibels in the left ear; and 4.)  speech recognition scores of 92 in each ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) evaluation for bilateral defective hearing were not satisfied prior to May 11, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (1998).   

2.  The criteria for a rating in excess of 20 percent have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new statute amended and clarified VAs duty to assist claimants in the development of the facts relevant to their claims, and is applicable to claims pending at the time of its enactment, including the present claims before the Board.  Accordingly, the Board must assess whether the development of the veterans claims and appeal has been sufficient to meet the enhanced obligations embodied in the VCAA.  

The Board is satisfied that all appropriate development has been accomplished.  The veterans recent VA outpatient treatment records have been retrieved.  The recent examinations provide sufficient information to rate the disability in accordance with the applicable rating code.  The statement of the case and supplemental statements of the case advised the veteran of the pertinent law and regulations as well as the bases for a grant of the next higher evaluations for his service-connected hearing loss disability.  

The veteran has not identified additional relevant evidence that has not already been sought and associated with the claims file.  Accordingly, the Board finds that the notification and duty-to-assist provisions mandated by the VCAA of 2000 have been satisfied in this case.  

Service-connected disabilities are rated in accordance with a schedule of ratings which are based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon a lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  In considering the severity of a disability it is essential to trace the medical history of the disability.  38 C.F.R. §§ 4.1, 4.2.  Service connection was established for bilateral defective hearing in a February 1993 rating decision.  A noncompensable rating was assigned.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  In Fenderson, supra, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  

The veteran appealed the initial assignment of a noncompensable evaluation for bilateral defective hearing provided in a February 1993 rating decision.  The veterans case differs from circumstances found in Fenderson in that the appellant did not file a timely substantive appeal concerning the initial rating to be assigned for the disability at issue.  The Board observes that the Court, in Fenderson, did not specify a formulation of the issue that would be satisfactory, but only distinguished the situation of filing a notice of disagreement following the grant of service connection and the initial assignment of a disability evaluation from that of filing a notice of disagreement from the denial of a claim for increase.  Moreover, the appellant in this case has clearly indicated that what he seeks is the assignment of a higher disability evaluation.  Consequently, the Board sees no prejudice to the veteran in either the ROs characterization of the issue or in the Boards characterization of the issue as entitlement to the assignment of a higher disability evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not remand this matter solely for re-characterization of the issue in a new statement of the case.  

The RO increased the disability rating for bilateral defective hearing from a noncompensable to a 20 percent rating in a March 2000 rating decision.  The effective date of the grant was May 11, 1999.  Where the veteran has filed a notice of disagreement as to an RO decision assigning a particular disability rating, a subsequent RO decision awarding a higher rating but less than maximum available benefit does not abrogate the pending appeal; hence, no new juridiction-confirring notice of disagreement must be filed as to the subsequent decision.  Ab v. Brown, 6 Vet.App. 35, 38 (1993).  

The Board notes that, during the pendency of this claim, the criteria for rating diseases of the ear were amended effective June 10, 1999. 64 Fed. Reg. 25202-25210 (1999).  In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held that, when there has been a change in an applicable stature or regulation after a claim has been filed but before a final decision has been rendered, VA must apply the version of the statute or regulation which is most favorable to the claimant, unless Congress has expressly provided otherwise or has authorized VA to provide otherwise and VA has done so.  The General Counsel of VA, in a precedent opinion, has held that the determination of whether an amended regulation is more beneficial to a claimant than the prior provisions must be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited opinion, when there is a pertinent change in a regulation while a claim is on appeal to the Board, the Board must take two sequential steps.  First, the Board must determine whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, the Board must apply the more favorable provision to the facts of the case.  

Under the former and amended VA Schedule for Rating Disabilities (Rating Schedule), evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and Diagnostic Codes 6100-6110 (1998); 64 Fed. Reg. 25202, 25206-25209 (codified at 38 C.F.R. § 4.85 (1999)).  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The effect of 38 C.F.R. § 4.86(a) and (b), which were added by the change in regulation that became effective on June 10, 1999, is discussed below.  

Entitlement Prior to May 11, 1999

In the veterans case, when he was examined by VA in October 1992, he demonstrated the following results in the right ear on audiometric testing:  pure tone thresholds of 10, 15, 25 and 55 decibels in the right ear at 1000, 2000, 3000 and 4000 hertz.  The average pure tone decibel loss for the veteran's right ear, achieved by adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by four, was 26.25 decibels in the right ear.  The speech recognition score was 92 in the right ear.  By intersecting the columns in Table VI (38 C.F.R. § 4.87) for average pure tone decibel loss and for percent of discrimination, the resulting numeric designation for the right ear was I under the old criteria. 

With respect to the left ear, when he was examined in October 1992, the veteran demonstrated the following results on audiometric testing:  pure tone thresholds of 10, 15, 60 and 55 decibels at 1000, 2000, 3000 and 4000 hertz.  The average pure tone decibel loss for the veteran's left ear, achieved by adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by four, was 35 decibels.  The speech recognition scores were 80 in the left ear.  By intersecting the columns in Table VI (38 C.F.R. § 4.87) for average pure tone decibel loss and for percent of discrimination, the resulting numeric designation for the left ear was III under the old criteria.  

With a numeric designation of I for the better ear and III for the poorer ear, Table VII (38 C.F.R. § 4.87) requires the assignment of a noncompensable evaluation under Diagnostic Code 6100 under the old criteria.  

Entitlement Since May 11, 1999

When he was examined in February 2000, the veteran demonstrated the following results in the right ear on audiometric testing:  pure tone thresholds of 60, 60, 65 and 65 decibels in the right ear at 1000, 2000, 3000 and 4000 hertz.  The average pure tone decibel loss for the veteran's right ear, achieved by adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by four, was 62.5 or 63 decibels in the right ear.  The speech recognition score was 92 in the right ear.  By intersecting the columns in Table VI (38 C.F.R. § 4.87) for average pure tone decibel loss and for percent of discrimination, the resulting numeric designation for the right ear was II under the old criteria. 

With respect to the left ear, when he was examined in February 2000, the veteran demonstrated the following results on audiometric testing:  pure tone thresholds of 60, 65, 70 and 70 decibels at 1000, 2000, 3000 and 4000 hertz.  The average pure tone decibel loss for the veteran's left ear, achieved by adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by four, was 66.25 decibels.  The speech recognition scores were 92 in the left ear.  By intersecting the columns in Table VI (38 C.F.R. § 4.87) for average pure tone decibel loss and for percent of discrimination, the resulting numeric designation for the left ear was II under the old criteria.  

With a numeric designation of II for both ears, Table VII (38 C.F.R. § 4.87) requires the assignment of a noncompensable evaluation under Diagnostic Code 6100 under the old criteria.  

The application of numeric designations obtained under 38 C.F.R. § 4.87, remained unchanged under the new criteria.  Consequently, in the veterans case, neither the new nor the old criteria is more favorable to the veteran.  

However, the amended regulations added two new provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The first new provision, codified at 38 C.F.R. § 4.86(a), indicates that if puretone thresholds at each of the four frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  See 64 Fed. Reg. 25209 (May 11, 1999).  This provision was added to correct the problem existing with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  Each ear is to be evaluated separately.  

The amended regulations changed the title of Table VIa from "Average Pure tone Decibel Loss" to "Numeric Designation of Hearing Impairment Based Only on Pure tone Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).  

This provision is applicable to each of the veterans ears, as the results of the February 2000 VA audiometric examination would indicate.  On that examination, unlike the previous one, the veteran demonstrated thresholds of above 55 decibels, at each of the 4 tested frequencies in either audiometric examination.  

The veterans entitlement under Table VI has been discussed above.  Therefore, turning to Table VIa , the Board notes that this table provides for numeric designation of hearing impairment based only on the puretone threshold average.  An average puretone threshold of 63 in the right ear corresponds to a numeric designation of V under the amended version of the regulation.  An average puretone threshold of 66.25 in the left ear, corresponds to a numeric designation of V.  

With a numeric designation of V in each ear, Table VII (38 C.F.R. § 4.87) requires the assignment of a 20 percent evaluation under Diagnostic Code 6100 under the amended version of the law.  

The second new provision, 38 C.F.R. § 4.86(b), indicates that when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Id.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, recognizing that a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, 38 C.F.R. § 4.86(b) is not applicable to the veteran as neither the right or the left ear demonstrate this type of hearing loss disability.  

In view of the foregoing, the preponderance of the evidence shows that the veteran is entitled to a noncompensable rating for bilateral defective hearing prior to May 11, 1999 and no more than 20 percent from May 11, 1999, pursuant to the amended provisions.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in the first instance.  The Board is still obligated to seek out all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified that it did not read the regulation as precluding the Board from affirming an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on its own.  Moreover, the Court did not find the Boards denial of an extraschedular rating in the first instance prejudicial to the veteran, as the question of an extraschedular rating is a component of the appellants claim and the appellant had full opportunity to present the increased-rating claim before the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case are not inadequate, and there is no evidence of an exceptional disability picture in this case.  The veteran has not required any recent hospitalization for this disability and he has not demonstrated that his bilateral hearing loss disability is productive of marked interference with his employment.  


ORDER

A higher initial (compensable) evaluation for bilateral hearing loss prior to May 11, 1999 is denied.  

An increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling is denied.  



		
	A. BRYANT
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  


